UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4367


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY GERSHEN BRAITHWAITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00023-BO-1)


Submitted:   April 25, 2012                 Decided:   April 27, 2012


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony     Gershen        Braithwaite        appeals       the       262-month

sentence imposed following his guilty plea to possession with

intent to distribute more than five grams of cocaine base, in

violation of 21 U.S.C. § 841(a)(1) (2006), and possession of a

firearm     in     furtherance      of      a       drug   trafficking         offense,    in

violation     of    18   U.S.C.   § 924(c)           (2006).      On    appeal,      counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

but   asking      this   Court    to     review        whether    the    district      court

adequately set forth its rationale for the sentence imposed.

Braithwaite        was   informed      of       his    right     to     file    a    pro   se

supplemental brief but has not done so.

              The Government seeks to enforce the appellate waiver

provision of the plea agreement and has moved to dismiss the

appeal.       Braithwaite asserts that the provision should not be

enforced because of the inherent coercion and duress of the plea

process.      We affirm in part and dismiss in part.

              We review the validity of a waiver de novo and will

uphold a waiver of appellate rights if the waiver is valid and

the   issue      being   appealed      is       covered    by    the    waiver.       United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                             A waiver is

valid if the defendant’s agreement to the waiver was knowing and

voluntary. United States v. Marin, 961 F.2d 493, 496 (4th Cir.

                                                2
1992); United States v. Wessells, 936 F.3d 165, 167 (4th Cir.

1991).   To determine whether a waiver is knowing and voluntary,

we examine “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”      United States v. General, 278 F.3d 389, 400

(4th Cir. 2002) (internal quotation marks omitted).                        Generally,

if a district court fully questions a defendant regarding the

waiver   of    appellate   rights   during        the   Fed.   R.    Crim.     P.   11

colloquy, the wavier is valid and enforceable.                 United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

              Our review of the record leads us to conclude that

Braithwaite knowingly and voluntarily waived his right to appeal

his sentence.      Braithwaite’s argument to the contrary, based on

the inherent coercion of the plea process, is contrary to our

established precedent.       See, e.g., United States v. Wiggins, 905
F.2d 51, 53 (4th Cir. 1990) (“It is clear that a defendant may

waive in a valid plea agreement the right of appeal under 18

U.S.C. § 3742.”);     United   States       v.    Brown,   232 F.3d 399,    402

(4th Cir. 2000)     (“A    defendant       can,    of   course,       waive     [his]

statutory right to appeal.”).          Additionally, we have previously

rejected an “unequal bargaining position” contention with regard

to appellate waivers.       See United States v. Cohen, 459 F.3d 490,

495 (4th Cir. 2006).       Because the waiver is valid, it precludes

                                       3
review of the sentencing issue Braithwaite seeks to raise on

appeal.    Accordingly, we grant in part the Government’s motion

to dismiss and dismiss this portion of the appeal.

           Braithwaite’s        appeal       waiver,     however,     does      not

preclude   an   appeal     of   his   convictions      or    claims   based    upon

ineffective assistance of counsel or prosecutorial misconduct.

In accordance with Anders, we have reviewed the entire record in

the case and have found no meritorious issues for appeal outside

the scope of the appellate waiver.              We therefore deny in part

the Government’s motion to dismiss and affirm this portion of

the appeal.

           This Court requires that counsel inform Braithwaite,

in writing, of the right to petition the Supreme Court of the

United States for further review.             If Braithwaite requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this Court for

leave to withdraw from representation.                 Counsel’s motion must

state   that    a   copy   thereof    was    served     on   Braithwaite.        We

dispense   with     oral    argument     because       the    facts   and     legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART


                                         4